internal_revenue_service number release date index number ------------------------------------------- --------------------------------- -------------------------------- in re ein ---------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ----------------- telephone number -------------------- refer reply to cc ita plr-104120-18 date date dear -------------- ty legend taxable_year beginning january -------and ending december ------ taxpayer --------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- entity a -------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- entity b ------------------------------------------- financial advisor a ----------------------------------------------- financial advisor b -------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- tax advisor date date date date date ---------------------- ----------------------- ----------------- ----------------- ----------------- ----------------- plr-104120-18 date date amount a amount b amount c amount d amount e amount f amount g amount h --------------------------- ----------------------- ----- -- -------------- ----------------- --------------- ----------------- ----------------- --------------- ----------------- this is in response to a letter dated date1 requesting an extension of time to file the required election statement to make a safe-harbor election under revproc_2011_29 2011_1_cb_746 to allocate success-based fees between facilitative and non-facilitative amounts for taxpayer’s transaction during ty this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following a statement of fact sec_1 taxpayer information taxpayer is the common parent of an affiliated_group_of_corporations that files consolidated federal_income_tax returns on a calendar_year basis taxpayer uses an overall accrual_method of accounting entity a is included in taxpayer’s consolidated_return which is filed on a calendar_year entity a a healthcare company operates general acute care hospitals and other health care facilities in non-urban communities plr-104120-18 facts relating to request taxpayer acquired entity a in a taxable stock purchase on date the transaction on date taxpayer formed entity b to acquire amount a of the outstanding equity_interest in entity a pursuant to a merger agreement entered into by taxpayer entity b and entity a on date entity b merged with and into entity a with entity a surviving the merger as a result of the merger taxpayer became the owner of all of the outstanding common and preferred shares of entity a for an aggregate consideration of amount b subject_to certain adjustments and the entity a shareholders received a combination of cash and taxpayer common_stock in exchange for their shares of entity a common_stock the parties did not make an election under sec_338 of the internal_revenue_code pursuant to an engagement letter dated date taxpayer engaged financial advisor a to provide financial advisory services with respect to a potential transaction involving entity a the financial advisor a engagement letter under the terms of the financial advisor a engagement letter taxpayer was to pay financial advisor a a amount c fee contingent upon the closing of a qualified transaction as defined in the financial advisor a engagement letter taxpayer was also required to pay financial advisor a a non-refundable fee of amount d upon rendering a fairness opinion which was creditable against the contingent_fee prior to the closing of the transaction financial advisor a rendered a fairness opinion and was paid amount d by taxpayer upon the closing of the transaction taxpayer incurred and paid financial advisor a a contingent_fee of amount e pursuant to an engagement letter dated date taxpayer engaged financial advisor b to provide financial advisory services with respect to the potential acquisition of an unidentified target the financial advisor b engagement letter under the terms of the financial advisor b engagement letter taxpayer agreed to pay financial advisor b a fee of amount f contingent upon the closing of a qualified transaction as defined in the financial advisor b engagement letter taxpayer was also required to pay financial advisor b a non-refundable fee of amount g upon rendering a fairness opinion which was creditable against the contingent_fee prior to the closing of the transaction financial advisor b rendered a fairness opinion and was paid dollar_figureamount g by taxpayer upon the closing of the transaction taxpayer incurred and paid financial advisor b a contingent_fee of amount h following the transaction’s closing taxpayer engaged tax advisor to prepare a transaction cost_recovery analysis and advise on the appropriate tax treatment for certain costs incurred by taxpayer in connection with the transaction tax advisor prepared a report summarizing the income_tax treatment of various transaction costs incurred by taxpayer and recommending that taxpayer make an election to use the safe_harbor method for allocating success-based fees set forth in revproc_2011_29 with respect to the amount e financial advisor a contingent_fee and amount h plr-104120-18 financial advisor b contingent_fee together the success-based fees tax advisor prepared the election statement required by sec_4 of revproc_2011_29 and advised taxpayer to attach the statement to its timely filed form_1120 u s_corporation income_tax return for ty taxpayer timely filed its ty tax_return on date taxpayer complied with the substantive requirements for the safe_harbor election of revproc_2011_29 by deducting percent of the success-based feed and capitalizing percent of the success-based fees on its ty return however taxpayer failed to attach the election statement to the ty tax_return as required by sec_4 of the revproc_2011_29 when it inadvertently omitted the statement from the ty tax return’s e-file package taxpayer discovered the omission of the election statement in connection with the irs audit of taxpayer’s ty tax_return more specifically the examining agent issued a draft information_document_request relating to the treatment of transaction costs and at a subsequent meeting asked whether taxpayer had made a safe_harbor election for allocating successes-based fees because the examining agent not remember seeing an election statement in the return at the same meeting taxpayer provided the examining agent a copy of the table of contents of the transaction cost study performed by tax advisor along with a copy of the election statement prepared by tax advisor and advised the examining agent that it had made the safe_harbor election for allocating success-based fees subsequently taxpayer reviewed the return and acting in good_faith promptly notified the examining agent when it discovered that it had failed to include the election statement in the return the examining agent discussed the issue with her manager in addition to an issue_practice_group coordinator and together they reached the conclusion that taxpayer should request an extension of time to make the safe_harbor election for allocating success-based fees under sec_301_9100-3 the examining agent notified taxpayer of this decision on date law sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations generally provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined plr-104120-18 based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer's method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 see section dollar_figure of revproc_2011_29 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success- based fees paid in business_acquisitions or reorganizations described in sec_1 a - e in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction ie an amount that can be deducted the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer's allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer does three things first the taxpayer must treat seventy percent of the amount of the success-based_fee as an amount that does not facilitate the transaction second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred this statement should state that the taxpayer is electing the safe_harbor identify the transaction and state the success- based fee amounts that are deducted and capitalized it is this third requirement that taxpayer requests permission to accomplish with this ruling_request taxpayer requests permission to attach the statement required by sec_4 of revproc_2011_29 to its return by amending its original filed return for ty to include a completed election statement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections section plr-104120-18 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that in general a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are plr-104120-18 deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in sec_1_263_a_-5 of the income_tax regulations the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith further granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file the statement required under sec_4 of revproc_2011_29 stating that it is electing the safe_harbor treatment for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized for ty caveats the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer's transaction is within the scope of revproc_2011_29 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives we are also plr-104120-18 sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours _______________________________ david christensen assistant to chief branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
